DETAILED ACTION
Claims 1–10 are allowed. Claims 1–10 are original.
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .
The Drawings filed on November 30th, 2021 are accepted.
	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received, whose papers have been placed of record in the file.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  No prior art, either alone or in combination teaches or suggests a noise reduction film between a light adjustment film and a capacitor touch panel that is grounded to an external environment and guides noise of power from an AC transformer connected to the light adjustment film through the grounding connection, in combination with all other limitations.

The closest prior art Ke discloses a noise reduction touch light adjustment device, comprising:
a light adjustment film; (Fig. 1A flexible display panel 110; para. 27-28) 
a capacitor touch panel; (para. 27: touch sensing layer 120)
a noise reduction film disposed between the light adjustment film and the capacitor touch panel and electrically connected to the capacitor touch panel (Fig. 1A noise shielding layer 130; para. 27,39: 130 is connected to the capacitor touch panel through the link L), wherein a metal grounding mesh is disposed on the noise reduction film (para. 28: metal nanowires 134 may be included in the noise shielding layer 130), and the metal grounding mesh is connected to a grounding line (Fig. 1B; para. 37,42: noise shielding layer 130 is connected to ground through flexible circuit board 170); and
a substrate disposed between the light adjustment film and the capacitor touch panel and is located adjacent to the noise reduction film (para. 28: substrate 122 lies between display 110 and touch panel 120).
However, Ke fails to explicitly disclose an AC transformer connected to the light adjustment film, that the noise reduction film is also connected to the light adjustment film, and that the substrate is made of glass.
Applicant’s admitted prior art teaches an AC transformer electrically connected to the light adjustment film (Fig. 1 item 96) and the substrate between the light adjustment film and the capacitor touch panel is made of glass (Fig. 1 item 92 and Spec para. 3: a conventional touch light adjustment device comprises a glass substrate 92). 
However, AAPA does not teach the noise reduction film is configured to guide noise of power from the AC transformer of the light adjustment film through the metal grounding mesh and the grounding line to an external environment to lower the noise reaching the capacitor touch panel.
Sim teaches a related art wherein the noise reduction film at Fig. 1C item 130 (see para. 37) is configured to guide AC noise to a constant voltage to shield a touch panel, however the noise reduction film is in the same layer as the light adjustment film and therefore not between the light adjustment film and the capacitive layer. In addition, there is no AC transformer, and no statement of connecting a metal grounding mesh or noise reduction film to an external environment.
Wang at para. 18 also teaches a noise reduction film between a light adjustment film , i.e. a display, and a capacitive touch panel, wherein the noise reduction film is connected to ground, but teaches an AC voltage applied to the touch panel not the display layer. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M RITCHIE whose telephone number is (571) 272-4869 and whose fax number is 571-273-4869. The examiner can normally be reached on Monday- Friday, 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K. Patel can be reached on 571-272-7677.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/Primary Examiner, Art Unit 2628